          Case 2:19-cv-00019-SMJ   ECF No. 51   filed 02/24/21   PageID.351 Page 1 of 2



                                                                              FILED IN THE
1                                                                         U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON



2                                                                    Feb 24, 2021
                                                                         SEAN F. MCAVOY, CLERK

3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     ANTHONY VELA,                               No. 2:19-cv-00019-SMJ
5
                                Plaintiff,
6                                                ORDER DISMISSING CASE
                   v.
7
     WAL-MART STORES, INC.,
8
                                Defendant.
9

10           On February 23, 2021, the parties filed a stipulated dismissal, ECF No. 50.

11   Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),

12   IT IS HEREBY ORDERED:

13           1.    The parties’ Stipulated Motion and Proposed Order of Dismissal,

14                 ECF No. 50, is GRANTED.

15           2.    All claims are DISMISSED WITH PREJUDICE, with all parties to

16                 bear their own costs and attorney fees.

17           3.    All pending motions are DENIED AS MOOT.

18           4.    All hearings and other deadlines are STRICKEN.

19   //

20   //




     ORDER DISMISSING CASE – 1
       Case 2:19-cv-00019-SMJ     ECF No. 51   filed 02/24/21   PageID.352 Page 2 of 2




1          5.     The Clerk’s Office is directed to CLOSE this file.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

3    provide copies to all counsel.

4          DATED this 24th day of February 2021.

5
                        _________________________
6                       SALVADOR MENDOZA, JR.
                        United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE – 2
